internal_revenue_service number release date index number ---------------------- ----------------------------------------------- ----------------------------------------------------- -------------------------------------------------- -------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number -------------------- refer reply to cc fip b01 plr-103080-16 date date legend parent subsidiary investment adviser law firm accounting firm state a date date date date month month year ------------------------------------------------------ ---------------------- --------------------------------------------------- ---------------------- ----------------------------------------------------------------------- ---------------------- ---------------------------------------- ------------ ------------------------- ----------------------- --------------------------- ------------------------ --------- -------------- ------ plr-103080-16 dear ----------------- this responds to a letter dated date submitted on behalf of parent and subsidiary collectively taxpayers taxpayers request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to elect to treat subsidiary as a taxable_reit_subsidiary trs of parent under sec_856 of the internal_revenue_code code facts parent is a state a limited_liability_company formed on date and began operations on date as of formation parent defaulted to an entity disregarded as separate from its owner for federal_income_tax purposes parent has not yet filed an initial federal_income_tax return parent intends to elect to be treated for federal_income_tax purposes as a real_estate_investment_trust reit under sec_856 by filing form reit u s income_tax return for real_estate_investment_trusts on or before date parent was formed with the intention of holding through a subsidiary a hotel property subsidiary is a state a limited_liability_company that was formed on date and began operations on date subsidiary submitted a form_8832 entity classification election seeking late election relief under revproc_2009_41 2009_39_irb_439 prior to the due_date of its first income_tax return to make an election to be classified as a domestic_corporation effective date form_8832 was filed on date and is currently pending with the internal_revenue_service service entity control unit taxpayers represent that they always intended to make an election for subsidiary to be a trs to satisfy the requirements of sec_856 taxpayers were formed by and currently are managed by investment_advisor investment_advisor engages outside tax professionals for tax_advice relating to many of the tax obligations of the entities it manages investment_advisor engaged law firm and accounting firm to advise investment_advisor with respect to certain legal and tax matters related to the hotel property transaction involving taxpayers investment_advisor believed that its external tax advisors filed the federal_income_tax forms required to elect to treat parent as a reit and to treat subsidiary as a trs including the preparation of form_8875 taxable_reit_subsidiary election in month of year however individuals from law firm and accounting firm participated in a conference call to discuss a different real_estate_transaction in which law firm was preparing reit-related elections for investment_advisor during the call the trs election that was believed to have been filed on behalf of taxpayers was discussed it was realized that due to an apparent miscommunication on who was to prepare and file the trs election the election inadvertently might not have been filed timely when the trs election could not be located accounting firm in month of plr-103080-16 year contacted the service and determined that there was no trs election on subsidiary’s account in the master_file investment_advisor requested advice from accounting firm on how to proceed because the desired effective date of date for subsidiary’s trs election is more than months and days prior to the discovery of the oversight form_8875 cannot be timely filed with an effective date of date as such accounting firm advised investment_advisor to submit a request for relief under sec_301_9100-1 for an extension of time to file the election under sec_856 taxpayers represent that notwithstanding the fact that no trs election was made by taxpayers for subsidiary parent and subsidiary have continually been treated as a reit and trs respectively since date all relevant tax years of taxpayers remain open and are not closed under the statute_of_limitations in support of their letter_ruling request taxpayers submitted affidavits from investment advisory accounting firm and law firm as required by sec_301_9100-3 taxpayers make the following additional representations the request for relief was filed by taxpayers before the failure to make the regulatory election was discovered by the service granting the relief will not result in parent or subsidiary having a lower tax_liability in the aggregate for all years to which the election applies than they would have had if the elections had been timely made taking into account the time_value_of_money taxpayers are not seeking to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time taxpayers requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory elections and related tax consequences taxpayers did not choose to not file the election taxpayers have not used hindsight to seek an extension of time to make the trs election no specific facts have changed since the due_date for making the election that makes this election advantageous to either parent or subsidiary plr-103080-16 law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements for automatic extensions under sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-103080-16 conclusion based on the information submitted and representations made we conclude that taxpayers have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of parent effective as of date accordingly taxpayers have days from the date of this letter to file their intended elections this ruling is limited to the timeliness of the filing of forms this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether parent qualifies as a reit or whether subsidiary otherwise qualifies as a trs under part ii of subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayers is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-103080-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ___________________________ steven harrison branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
